Exhibit 32 WRITTEN STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND 18 U.S.C. 1350 Each of the undersigned, the President and Chief Executive Officer and Executive Vice President and Chief Financial Officer of Gerber Scientific, Inc., hereby certifies that, on the date hereof: (i)The Quarterly Report on Form 10-Q of Gerber Scientific, Inc. for the fiscal quarter ended January 31, 2010 filed with the Securities and Exchange Commission (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and (ii)Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Gerber Scientific, Inc. Date:March 8, 2010 /s/ Marc T. Giles Marc T. Giles President and Chief Executive Officer Date:March 8, 2010 /s/ Michael R. Elia Michael R. Elia Executive Vice President, Chief Financial Officer and Chief Accounting Officer
